Citation Nr: 0830893	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for arthritis of the 
right upper arm and shoulder.  

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to February 1990.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board in January 2006.  
At that time, the Board reopened the veteran's claim for 
service connection for hypertension, and then remanded that 
issue for consideration on the merits after additional 
development of the record.  The Board remanded the other 
issues for further evidentiary development as well.  

Although the development previously requested by the Board 
appears to have been completed, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Review of the file discloses that the AMC mailed a 
supplemental statement of the case (SSOC) to the veteran in 
January 2008.  However, after the AMC returned the case to 
the Board, the SSOC that was sent to the veteran was returned 
by the U.S. Postal Service in June 2008, marked, "FORWARD 
TIME EXP."  While the address to which the SSOC was mailed 
was previously correct, the veteran has apparently moved; the 
Board's administrative records currently reflect a different 
address for the veteran.  Clearly, he did not receive the 
January 2008 SSOC that was mailed to him.  Although his 
representative has reviewed the file and has submitted a 
Post-Remand Brief, the Board finds that fundamental fairness 
requires that a copy of the January 2008 SSOC be re-mailed to 
the veteran at his current address for his review, giving him 
an opportunity to comment and to submit additional evidence.  

Accordingly, the case is, regrettably, REMANDED once again 
for the following action:

The AMC should send a copy of the January 
2008 SSOC to the veteran's current 
address, noted in the Board's 
administrative records, and provide him an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


